Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because in Fig. 1, it appears as though Ref. Nos. 24 and 36 should be switched (Ref. No. 36 appears to point to the feature that Ref. No. 24 is described as being (see Specification - Page 4, Lines 18-30), and Ref. No. 24 appears to point to the feature that Ref. No. 36 is described as being).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“first and second exhaust gas outlets connectable to respective first and second volutes of a twin volute turbocharger” in lines 6-7 should be --a first and a second exhaust gas outleta first and a second volute, respectively--;
“the first and second inlets” in line 11 should be --the first and the second inlets--;
“direct exhaust gas” in line 11 should be --direct an exhaust gas--;
“the first and second exhaust gas outlets” in lines 11-12 should be --the first and the second exhaust gas outlets--.
Claim 2 is objected to because of the following informalities:
“diverts exhaust gas” in line 3 should be --diverts the exhaust gas--;
“prevents gas flow” in line 4 should be --prevents flow of the exhaust gas-- (for consistency with line 9 of claim 2 and clarity);
“the first and second exhaust gas outlets” in line 6 should be --the first and the 
“prevents gas flow” in line 6 should be --prevents flow of the exhaust gas-- (for consistency with line 9 of claim 2 and clarity);
“permits flow of exhaust gas” in line 9 should be --permits flow of the exhaust gas--.
Claim 3 is objected to because of the following informalities:
“the exhaust gas inlets and outlets” in lines 2-3 should be --the exhaust gas inlets and the exhaust gas outlets--; 
“for gas to be” in line 5 should be --for the exhaust gas to be--.
Claim 4 is objected to because “the exhaust gas flow” in line 3 should be --flow of the exhaust gas--.
Claim 5 is objected to because “the wastegate apertures” in line 3 should be --the corresponding pair of wastegate apertures--.
Claim 7 is objected to because “the exterior of the exhaust chamber” in line 2 should be --an exterior of the exhaust chamber--.
Claim 8 is objected to because “the exhaust flow” in lines 2-3 should be --flow of the exhaust gas--.
Claim 9 is objected to because of the following informalities:
“first and second volutes” in line 7 should be --a first and a second volute
“the respective first and second exhaust gas inlets” in lines 7-8 should be --the first and the second exhaust gas inlets, respectively--;
“the first and second volutes” in lines 9-10 should be --the first and the second volutes--;
“direct exhaust gas” in line 12 should be --direct an exhaust gas--;
“the first and second inlets” in line 12 should be --the first and the second inlets--;
“the first and second volutes” in line 13 should be --the first and the second volutes--.
Claim 10 is objected to because of the following informalities:
“diverts exhaust gas” in line 3 should be --diverts the exhaust gas--;
“prevents gas flow” in line 4 should be --prevents flow of the exhaust gas-- (for consistency with line 9 of claim 10 and clarity);
“the first and second inlets” in line 6 should be --the first and the second inlets--;
“the first and second volutes” in line 6 should be --the first and the second volutes--;
“prevents gas flow” in line 6 should be --prevents flow of the exhaust gas-- (for consistency with line 9 of claim 10 and clarity);
“permits flow of exhaust gas” in line 9 should be --permits flow of the exhaust gas--.
Claim 11 is objected to because “for gas to be” in line 5 should be --for the exhaust gas to be--.
Claim 12 is objected to because “the exhaust gas flow” in line 3 should be --flow of the exhaust gas--.
Claim 13 is objected to because “the wastegate apertures” in line 3 should be --the corresponding pair of wastegate apertures--.
Claim 14 is objected to because “the wall of the body” in lines 2-3 should be --a wall of the body--.
Claim 15 is objected to because “the exterior of the exhaust chamber” in line 2 should be --an exterior of the exhaust chamber--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over McConville et al. (U.S. 2016/0208680).

    PNG
    media_image1.png
    575
    833
    media_image1.png
    Greyscale

Re claim 1:
McConville teaches an exhaust manifold (41 (see Fig. 1), exhaust manifold - Para 41 (it would be obvious to one having ordinary skill in the art at the time the invention was made to have interpreted elements 100, 102, 104, 106, 138, 139, and 140 as included in exhaust manifold 41; addressed below)) for an internal combustion engine (10, engine - Para 18 (a type of internal combustion engine as shown in Fig. 1 and as described in Para 18 - “…Engine 10 may include a plurality of combustion chambers…”)), the manifold (41) comprising:  
5at least one first exhaust gas inlet (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of first exhaust gas inlet as it is shown at the entrance of element 100 where flow from elements 40 and 46 (which are described in Para 20 as “exhaust ports”) is shown collecting together and flowing to element 100)) connectable to a first bank of cylinders (20 and 26, cylinders - Para 20 (see Fig. 1 where 20 and 26 are shown as a type of first bank of cylinders)) of the engine (10)(see Modified Fig. 1 above - element A is shown connected to elements 20 and 26); 
at least one second exhaust gas inlet (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of second exhaust gas inlet as it is shown at the entrance of element 102 where flow from elements 42 and 44 (which are described in Para 20 as “exhaust ports”) is shown collecting together and flowing to element 102)) connectable to a second bank of cylinders (22 and 24, cylinders - Para 20 (see Fig. 1 where 22 and 24 are shown as a type of second bank of 
first (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of first exhaust gas outlet as it is shown at the exit of element 100 and receiving flow from elements 40 and 46 which are described in Para 20 as “exhaust ports”)) and second (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of second exhaust gas outlet as it is shown at the exit of element 102 and receiving flow from elements 42 and 44 which are described in Para 20 as “exhaust ports”)) exhaust gas outlets connectable to respective first 10and second volutes (Para 36 - “…first and second scrolls of the turbine…”) of a twin volute turbocharger (90, turbocharger - Para 26 (a type of twin volute turbocharger as it includes turbine 92 per Para 26, and turbine 92 includes first and second scrolls per Para 36 - “…first and second scrolls of the turbine…”))(see Modified Fig. 1 above - elements C and D are shown connected to 92); 
at least one wastegate outlet (106, point - Para 38 (a type of wastegate outlet it is shown in Fig. 1 at the exit of 104 which is described as “wastegate passage” in Para 27)) connectable to a bypass passage (104, wastegate passage - Para 27 (a type of bypass passage as shown in Fig. 1 bypassing element 92)) which bypasses the turbocharger (see Fig. 1 - element 104 is shown bypassing turbocharger 90); and 
a diverter valve (140, valve - Para 27 (a type of diverter valve as shown in Figs. 3A-4D and as described in Paras 38-39)) located within the manifold (41)(see Fig. 1 - 140 shown within 41 and Para 41 - “…valve 140 may be integrated into…exhaust manifold 41…”), wherein the diverter valve (140) is adapted to selectively direct exhaust 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the reasoning above with the invention of McConville since the reasoning applied above is consistent with the claimed language read in light of the Specification of this Application under BRI, and 
Re claim 2:
McConville teaches wherein the diverter valve (140) is adapted to selectively move between:  
20(i) a first position (Figs. 3D and 4D) in which the valve (140) diverts exhaust gas from each inlet to the first exhaust gas outlet (Para 51 - “…valve 140 is substantially or completely opened to each of the first scroll 100 and second scroll 102 …. Consequently, valve 140 in the fourth position may allow considerable exhaust flow communication and conveyance between the first scroll 100 and the second scroll 102”), and prevents gas flow through the at least one wastegate outlet (Para 51 - “In addition, valve 140 may be closed to the wastegate passage 104, such that no exhaust gas flow may exit each of the first and second scrolls to wastegate passage 104”); 
(ii) a second position (Figs. 3A and 4A) in which the valve (140) maintains separate flows of the exhaust gas from the each inlet to the first and second 25exhaust gas outlets, respectively (Para 45 - “…valve 140 may adjusted to be closed such that substantially all exhaust flow within the first scroll 100 may be substantially contained within the first scroll 100 and may be passed to turbine 92. Further, substantially all exhaust flow within second scroll 102 may be substantially contained within second scroll 102 and may be passed to turbine 92…”), and prevents gas flow through the at least one wastegate outlet (Para 45 - “valve may be completely closed to each of the first scroll, second scroll, and the wastegate passage such that... no exhaust gas flow may bypass the turbine via wastegate passage 104.”); and 
reduce exhaust flow communication and conveyance between the first scroll 100 and the second scroll 102 since the metered amount of opening of valve 140 may be limited...”), and permits flow of exhaust gas through the at least one wastegate outlet (Para 47 - “…Valve 140 in the second position may enable … full communication of exhaust flow from between each of the first and second scrolls and to the waste gate passage…such that an amount of exhaust gas flow at an interface between each of the first scroll 100 and second scroll 102 may exit the first scroll 100 and second scroll 102, respectively, and bypass turbine 92 via wastegate passage 104…”).
Re claim 9:
McConville teaches a twin volute turbocharger (98, dual scroll turbocharger system – Para 28 (it would be obvious to one having ordinary skill in the art at the time the invention was made to have interpreted elements 100, 102, 104, 106 138, 139, and 140 as included in turbocharger system 98; addressed below)) for an internal combustion engine (10, engine - Para 18 (a type of internal combustion engine as shown in Fig. 1 and as described in Para 18 - “…Engine 10 may include a plurality of combustion chambers…”)), the 30turbocharger (98) comprising: 

a second exhaust gas inlet (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of second exhaust gas inlet as it is shown at the entrance of element 102 where flow from elements 42 and 44 (which are described in Para 20 as “exhaust ports”) is shown collecting together and flowing to element 102)) separate from the first exhaust gas inlet (Modified Fig. 1 above - A)(see Modified Fig. 1 above - element B is shown separate from element A) and connectable to a second exhaust gas outlet (Modified Fig. 1 above - F (person having ordinary skill in the art would recognize element F as a type of second exhaust gas outlet as it is shown at the point where flows from elements 42 and 44 (described in Para 20 as “exhaust ports”) are shown collecting and exiting to 102)) of the exhaust manifold (41); WO 2019/096588PCT/EP2018/079922 18 
first (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of first volute as C references the portion of element 100 (which is a “first scroll” per Para 27) which downstream element 140)) and second (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize 
at least one wastegate outlet (106, point - Para 38 (a type of wastegate outlet it is shown in Fig. 1 at the exit of 104 which is described as “wastegate passage” in Para 27)) connectable to a bypass passage (104, wastegate passage - Para 27 (a type of bypass passage as shown in Fig. 1 bypassing element 92)) which bypasses the first (Modified Fig. 1 above - C) and second (Modified Fig. 1 above - D) volutes (see Modified Fig. 1 above - 104 is shown bypassing elements C and D); and  
5a diverter valve (140, valve - Para 27 (a type of diverter valve as shown in Figs. 3A-4D and as described in Paras 38-39)) located between the exhaust gas inlets (Modified Fig. 1 above - A and B) and the volutes (Modified Fig. 1 above - C and D)(see Modified Fig. 1 above - 140 is shown between elements A/B and C/D), wherein the diverter valve (140) is adapted to selectively direct exhaust gas from the first (Modified Fig. 1 above - A) and second (Modified Fig. 1 above - B) inlets to at least one of the first (Modified Fig. 1 above - C) and second (Modified Fig. 1 above - D) volutes and the wastegate outlet (106)(see Modified Fig. 1 above, Figs. 3A-4D; Para 45 - “…valve 140 may adjusted to be closed such that substantially all exhaust flow within the first scroll 100 may be substantially contained within the first scroll 100 and may be passed to turbine 92. Further, substantially all exhaust flow within second scroll 102 may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the reasoning above with the invention of McConville since the reasoning applied above is consistent with the claimed language read in light of the Specification of this Application under BRI, and because the Office is mandated to give broadest reasonable interpretation to the claimed language (MPEP 2111).
Re claim 10:
McConville teaches wherein the diverter valve (140) is adapted to selectively move between:
(iv) a first position (Figs. 3D and 4D) in which the valve (140) diverts exhaust gas from both the inlets to the first volute (Para 51 - “…valve 140 is substantially or 
15(v) a second position (Figs. 3A and 4A) in which the valve (140) maintains separate flows of the exhaust gas from the first and second inlets to the first and second volutes, respectively (Para 45 - “…valve 140 may adjusted to be closed such that substantially all exhaust flow within the first scroll 100 may be substantially contained within the first scroll 100 and may be passed to turbine 92. Further, substantially all exhaust flow within second scroll 102 may be substantially contained within second scroll 102 and may be passed to turbine 92…”), and prevents gas flow through the at least one wastegate outlet (Para 45 - “valve may be completely closed to each of the first scroll, second scroll, and the wastegate passage such that... no exhaust gas flow may bypass the turbine via wastegate passage 104.”); and 
(vi) a third position (Figs. 3B and 4B) in which the valve (140) maintains the separate flows 20of the second position (Para 47 - “…valve 140 may be opened the metered amount to each of the first and second scrolls such that an amount of exhaust gas flow at an interface between each of the first scroll 100 and second scroll 102 may exit the first scroll 100 and second scroll 102, respectively, and bypass turbine 92 via wastegate passage 104. Further, in this example, valve 140 in the second position may reduce exhaust flow communication and conveyance between the first scroll 100 and the second scroll 102 since the metered amount of opening of valve 140 may be limited...”), and permits flow of exhaust gas through the at least one wastegate outlet (Para 47 - “…Valve 140 in the second position may enable … full communication of exhaust flow from between each of the first and second scrolls and to the waste gate passage…such that an amount of exhaust gas flow at an interface between each of the first scroll 100 and second scroll 102 may exit the first scroll 100 and second scroll 102, respectively, and bypass turbine 92 via wastegate passage 104…”).
Claims 3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McConville et al. (U.S. 2016/0208680), as applied to claim 1 above, in view of Babak (U.S. 2018/0328268).
Re claims 3:
McConville teaches wherein the diverter valve (140) is located in an exhaust chamber (139, passage - Para 35 (a type of exhaust chamber as described in Para 35 - “a passage 139 may fluidically bridge the first scroll 100 and the second scroll 102, such that an amount of exhaust gas in the first scroll 100 may flow to the second scroll 102”)) intermediate the exhaust gas inlets (Modified Fig. 1 above - A and B) and outlets (Modified Fig. 1 above - C and D)(see Modified Fig. 1 above - element 139 is shown intermediate A/B and C/D), and the at least one wastegate outlet (106) is in fluid communication with the exhaust chamber (see Fig. 1 - 106 is shown in fluid communication with 139 via 104), and the valve (140) includes a valve body (147, element - Para 43 (a type of valve body as shown in Figs. 3A-3D and described in Para 43)).

Babak teaches a valve body (260, valve member - Para 44 (a type of valve body as shown in Fig. 2)) having at leastWO 2019/096588PCT/EP2018/079922 17one wastegate aperture (274, second aperture - Para 49 (a type of wastegate aperture as described in para 54)) which must be at least partially aligned with at least one wastegate outlet (254, bypass aperture - Para 43 (a type of wastegate outlet as described in Para 43 and shown in Fig. 2)) for gas to be directed to the wastegate outlet (254)(see Fig. 2 and Para 54 - “Furthermore, the second aperture 274 of the valve member 260 may be at least partly aligned with the bypass aperture 254 of the bypass structure 294. In this position… the valve passage 269 may provide a bypass flow path”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve body of McConville after the valve body of Babak for the advantage of a valve member with a simple shape which is highly manufacturable (Babak; Para 20 - “…the valve member may have a relatively simple shape, such as a cylindrical shape. Accordingly, the valve member may be highly manufacturable…”).
Re claim 8:
McConville in view of Babak teaches wherein the valve body (Babak; 260 (in the combination of McConville in view of Babak the valve body of McConville has been modelled after the valve body of Babak)) is a rotatable 25cylindrical body (Babak; see Fig, 2 where 260 is shown as a cylindrical body and Para 45 - “…260 may be generally exhaust gas may flow between the first and second volute passages 240, 244 via the upper aperture 270 and the lower aperture 272…”)) and outlet (Babak; 272, lower aperture - Para 48 (a type of outlet exhaust gas aperture as described in Para 54 - “…the valve passage 269 may, in this position, provide a cross flow path, wherein exhaust gas may flow between the first and second volute passages 240, 244 via the upper aperture 270 and the lower aperture 272…”)) exhaust gas apertures and the at least one wastegate aperture (Babak; 274)(Babak; see Fig. 2 - 270, 272, and 274 shown included in 266).
Re claims 11:
McConville teaches wherein the diverter valve (140) is located in an exhaust chamber (139, passage - Para 35 (a type of exhaust chamber as described in Para 35 - “a passage 139 may fluidically bridge the first scroll 100 and the second scroll 102, such exhaust gas in the first scroll 100 may flow to the second scroll 102”)) intermediate the exhaust gas inlets (Modified Fig. 1 above - A and B) and volutes (Modified Fig. 1 above - C and D)(see Modified Fig. 1 above - element 139 is shown intermediate A/B and C/D), and the at least one wastegate outlet (106) is in fluid communication with the exhaust chamber (see Fig. 1 - 106 is shown in fluid communication with 139 via 104), and the valve (140) includes a valve body (147, element - Para 43 (a type of valve body as shown in Figs. 3A-3D and described in Para 43)).
McConville fails to disclose the valve body having at leastWO 2019/096588PCT/EP2018/079922 17one wastegate aperture which must be at least partially aligned with the at least one wastegate outlet for gas to be directed to the wastegate outlet.
Babak teaches a valve body (260, valve member - Para 44 (a type of valve body as shown in Fig. 2)) having at leastWO 2019/096588PCT/EP2018/079922 17one wastegate aperture (274, second aperture - Para 49 (a type of wastegate aperture as described in para 54)) which must be at least partially aligned with at least one wastegate outlet (254, bypass aperture - Para 43 (a type of wastegate outlet as described in Para 43 and shown in Fig. 2)) for gas to be directed to the wastegate outlet (254)(see Fig. 2 and Para 54 - “Furthermore, the second aperture 274 of the valve member 260 may be at least partly aligned with the bypass aperture 254 of the bypass structure 294. In this position… the valve passage 269 may provide a bypass flow path”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve body of McConville after the valve body of Babak for the advantage of a valve member with a .
Allowable Subject Matter
Claims 4-7, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-7, and 12-15 would allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the at least one wastegate aperture is provided in the rotatable base” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 4-5, and 12-13.
Additionally, the prior art of record does not teach “at leastWO 2019/096588PCT/EP2018/07992217 one wastegate aperture which must be at least partially aligned with the at least one wastegate outlet for gas to be directed to the wastegate outlet” and “wherein the valve body is a rotatable 15cylindrical body having an external wall and containing a diverter plate which divides the body into two portions
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frankenstein et al. (U.S. 6,983,596) teaches a turbocharger (Fig. 2) comprising a diverter valve (1) adapted to selectively direct exhaust gas to at least one of a first (13) and second (14) volutes and a wastegate outlet (7)(see Figs. 6a-c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/20/21